Exhibit 10.15.2

 

THIS LEASE AMENDMENT AND EXTENSION made effective 4th day of November, 2016
between:

 

THOMPSON CONTRACT SUPPLY COMPANY LIMITED

(hereinafter the "Landlord")

 

- and -

 

SPAN MEDICAL PRODUCTS CANADA INC.

(hereinafter the "Tenant")

 

WHEREAS:

 

(A)

By a Lease dated December 9, 2011, the Landlord leased to the Tenant the
premises municipally known as 4658 Ontario Street, Beamsville, Ontario L0R 1B4
for a term expiring on December 8, 2016 (the "Lease");

 

(B)

The Landlord and Tenant have agreed to amend and extend the Lease effective
December 9, 2016;

 

(C)

The Landlord and Tenant wish to provide for the terms and conditions of such
amendment and extension;

 

(D)

Except where the context indicates otherwise, the term "Lease" shall mean the
Lease as amended and extended by this agreement. All capitalized terms not
otherwise defined herein shall have the same meanings as given to such terms in
the Lease;

 

THEREFORE FOR VALUABLE CONSIDERATION, the parties agree as follows:

 

1. Confirmation of Recitals and Status of Tenant.     The parties acknowledge,
confirm and agree that the foregoing recitals are true.     2. Extension
Term.     The Lease is hereby extended for a term of five (5) years from
December 9, 2016 to December 8, 2021 (“Extension Term”).    

3.

Amendments.     The extension shall be on the same terms and conditions as in
the Lease save and except as follows:

 

 

(a)

Schedule “C” - Special Provisions shall no longer apply so the Tenant shall not
have any Option to Extend or Purchase Option during the Extension Term or
thereafter; and if the Tenant has registered a notice of such special rights on
title against the Lands the Tenant agrees to forthwith, at its expense,
discharge such registration. In the event the Tenant fails to register such
discharge within sixty (60) days of the date of this Agreement, then Landlord’s
only remedy is that Landlord is hereby authorized and directed to do so and the
actual and reasonable costs (including legal fees) of same shall be payable as
Additional Rent under the Lease;

 

 

(b)

Basic Rent during the Extension Term shall be as set forth in paragraph 4;

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

 

(c)

The Tenant confirms that it is continuing possession during the Extension Term
and that the Premises are in good condition and repair and the Tenant accepts
same “as is”;

 

4.

Basic Rent.     The annual Basic Rent payable by the Tenant to the Landlord
under the Lease during the Extension Term shall be as follows (to be paid at the
times and in the manner provided in the Lease):

 

Period

 

Price/Square Foot

   

Annual Basic Rent

   

Monthly Basic Rent

 

Year 1 and 2

  $ 5.51     $ 278,277.05     $ 23,189.75  

Year 3

  $ 5.62     $ 283,832.48     $ 23,652.71  

Year 4

  $ 5.74     $ 289,892.96     $ 24,157.75  

Year 5

  $ 5.85     $ 295,448.40     $ 24,620.70  

 

4.

Confirmation of Lease Terms.     Except as specifically amended or modified by
the terms of this agreement, all of the other terms and conditions of the Lease
are hereby acknowledged and confirmed by the Landlord and the Tenant, and the
Landlord and Tenant agree with each other to abide by same in respect of the
Extension Term.

 

The Landlord and the Tenant have duly executed this agreement.

 

 

 

THOMPSON CONTRACT SUPPLY

COMPANY LIMITED

 

 

 

 

 

 

 

 

 

 

Per:

/s/ Ralph Thompson

 

 

 

Name:   Ralph Thompson

 

 

 

Title:     President     

 

    I have authority to bind the corporation.                     SPAN MEDICAL
PRODUCTS CANADA INC.                     Per: /s/ James D. Ferguson      
Name:   James D. Ferguson       Title:     President / CEO       I have
authority to bind the corporation.  

 